Citation Nr: 1743866	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-15 407	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1986 to March 1991 and from September 1991 to April 1993.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2009, rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Decatur, Georgia.  VA Jurisdiction is transferred to RO in Atlanta, Georgia.

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the Veteran or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

In February 2017, the Board issued a decision in this case.  Prior to the date of adjudication, evidence had been received by VA, but the evidence had not yet been made available for review at the time of the Board decision, and therefore it was not considered by the undersigned Veterans Law Judge in reaching the determination in this case.  As such, the Board finds that the Veteran was denied due process of law and vacatur of the decision is warranted.  

Accordingly, the February 14, 2017 Board decision addressing the issue of service connection for gastroesophageal reflux disease (GERD) is vacated.  Therefore, the Veteran's claim regarding this matter will be considered de novo, and a new decision on this issue is rendered by the Board below.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's GERD either began during or was otherwise caused by her military service.

CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, Social Security Administration (SSA) records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but she withdrew her request for a hearing.

The Veteran was also provided with a VA examination (the report of which have been associated with the claims file) and neither the Veteran, nor her representative, has objected to the adequacy of it.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is seeking service connection for GERD, which she has asserted on several occasions onset during her active military service.  For example, in a statement dated November 2016, the Veteran contends that while in the Navy she experienced symptoms and was diagnosed with GERD in 1990.  The Veteran claims that her in-service symptoms of GERD included right upper abdomen pain with indigestion, heartburn, nausea, vomiting and diarrhea.  Additionally, she asserts that these symptoms have continued from her active service in 1990 to the present day.  The Veteran also states that her GERD was painful and nothing the in-service medical professionals gave her resolved her pain.  The Veteran reports that in 1990 a medical officer diagnosed her GERD and suggested that she possibly had a gallbladder problem.  Furthermore, she stated that after her service discharge, she first sought treatment for her symptoms of GERD in 1999.

In a June 2012 statement, she suggested that her GERD had been caused by taking Motrin in service for pain.  In addition, in a May 2003 statement the Veteran noted that since 1996 she had no choice but to work with pain and the pain medication taken at that time is the cause of her current stomach problems.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran is competent, to report that she experienced either in service or within one year of discharge abdominal pain, indigestion, heartburn, nausea, vomiting and diarrhea, as these are all statements that are capable of being perceived by a person's senses.  

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, it is not disputed that the Veteran currently experiences GERD, rather, the issue is when did the GERD begin.  The Veteran has reported experiencing symptoms in service, such as upper right abdominal pain, indigestion, heartburn, nausea, vomiting and diarrhea, which she believes represented the onset of her condition.  In addition, she contends she was actually diagnosed with GERD in service.  

However, her service treatment records do not show any treatment or diagnosis for GERD.  In addition, there is no record of any complaint by the Veteran that includes indigestion, heartburn, nausea, vomiting and diarrhea.  The record reveals that in August 1990, the Veteran sought treatment for abdominal pain.  However, she specifically denied symptoms of diarrhea, and vomiting at that time.  The record indicates that the medical officer suspected a gallbladder or an ovarian cyst condition, but there is no suggestion that GERD was suspected and there is no record of it being diagnosed.  

Furthermore, in September 1990, the Veteran underwent multiple upper right abdominal diagnostic sonograms, but no abnormalities were found.  The radiologic report stated that all the studies were within normal limits.  Moreover, the Veteran's January 1991 separation examination, (which took place six months after she now contends her GERD symptoms and diagnosis begin) found her abdomen to be normal and no hernia was noted.  Moreover, the Veteran wrote that she was in good health and on no medication, despite the fact that in 2016 she asserted that she had been given medication such as Rolaids and Motrin.  The Veteran was noted to have an abnormal breast examination that is reflected in the service treatment records.  As such, it is clear from the record that the separation physical captured the Veteran's problems that were existing at the time of separation, and that the absence of any mention of GERD suggests that the condition was not in fact present at that time.
Furthermore, in an April 1993 VA clinic treatment survey, the Veteran personally explained that she only experienced abdominal pain during her menstrual cycle.  

Following the Veteran's separation physical and VA examination, the claims file is void of any treatment for GERD for a number of years.  Even giving the Veteran the benefit of the doubt by concluding that her GERD first manifested in 1999, this would still occur approximately six years after separation from service.

Upon review of the record, the Board does not doubt that the Veteran sought treatment for a brief episode of abdominal pain during service.  However, it does not appear that GERD was diagnosed as a result of her reported symptomology.  The Board finds that after weighing the Veteran's statements in support of her claim, her statements are not sufficiently credible to establish the onset of GERD or symptoms of such during service.  

Specifically, the evidence does not support a finding of an in service occurrence or continuity of symptomatology sufficient to establish service connection for GERD.

The Veteran's private treatment records indicate that her GERD began to manifest as early as 2003.  In addition, she underwent a VA examination in November 2011 at which she reported being diagnosed with GERD, and the examiner noted that the Veteran's GERD first began to manifest in 1999.  The Veteran reported current symptoms of dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, regurgitation, nausea, vomiting, irritated bowel syndrome, and diverticulitis.  The examiner did not opine that the Veteran's GERD was related to a period of service.

Although the examiner did not address the etiology of the Veteran's GERD, the examination has significant relevance in that it supports a post-service GERD diagnosis.

In a 2007 VA treatment note, the VA medical professional encouraged the Veteran to stop smoking and opined that the etiology of her current GERD was likely from cough and hoarseness.  The VA medical professional did not address the question of whether the Veteran's GERD was related to a period of service.  

Here, the Veteran does have a current diagnosis of GERD.  However, service treatment records do not indicate complaint, treatment or diagnosis for GERD in service.  Moreover, the earliest diagnosis of GERD memorialized in the Veteran's treatment records did not occur for more than a decade after separation from service.  Even giving the Veteran the benefit of the doubt by concluding that her GERD first manifested in 1999, that is approximately six years after separation from service.  Finally, there is no medical opinion or treatment note of record indicating or suggesting that the Veteran's GERD is related to her period of active service.

As noted above, the Veteran has asserted that her symptoms of GERD began during service, but ultimately the evidence weighs so strongly against such a statement that the Veteran's lay statement alone is found insufficient to establish the onset of GERD during service.  As noted, service treatment records are negative for any mention of GERD.  However, it is not just the absence of any diagnosis that is relevant here.  Rather, it is the fact that the Veteran specifically sought treatment for such symptoms as abdominal pain, but the clinical testing and physical examination did not result in GERD being diagnosed.  Moreover, while the Veteran now, decades removed from service, suggests that she was diagnosed with GERD in service, the fact remains that there is no mention of GERD at the Veteran's separation physical, which took place just months after she now asserts that she was diagnosed with GERD.  Given the frailty of human memory, the Board will place greater weight on the service treatment records that were generated contemporaneously with the Veteran's time in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
Moreover, while the Veteran now suggests that she did not seek treatment for GERD in the years following service, because she lacked insurance, the fact remains that at the times when she did mention symptoms, she did not associate symptoms of GERD with her service.  For example, in an April 1993 VA clinic treatment survey, the Veteran personally explained that she only experienced abdominal pain during her menstrual cycle.

Likewise, at examinations that were provided later, the Veteran dated the onset of her GERD in 1999 and 2003, not during her military service.  For these reasons, the Board does not find sufficient credibility in the Veteran's 2016 statement to establish the onset of GERD related symptomatology during her active military service.

Therefore, the Board finds that the weight of the probative evidence of record indicates that the Veteran's current GERD condition is not a result of her military service.  As such, criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for GERD is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


